I respectfully dissent from the judgment of reversal in this case.
In the case of Doss v. State (Ala.App.) 123 So. 237,1 a case, of which this is correctly termed, in the opinion by SAMFORD, J., a "companion" case, I have set forth, very briefly, my views as to those matters held by the majority to be error, which in my opinion, would not have been rendered harmless had the state been entitled to have given at its request, on the facts, the general affirmative charge in its favor. I adhere to those views.
In this case there is no question as to a lack of testimony corroborating that of the accomplices. Here, in my opinion, every element of the offense of kidnapping, as that offense is defined by statute, was shown by the clear, positive, undisputed, and uncontradicted legal evidence offered by the state. This being true, the only material question was: Did the jury believe the evidence beyond a reasonable doubt? As I see it, neither this question, nor its answer, would have legally in any wise been altered had every ruling, other than those as to the demurrers to the plea in abatement and to the indictment, neither of which I think was erroneous, held for error by the majority, been changed by the trial court to meet the objections of appellant. This being true, it seems to me, clearly, that the judgment of conviction appealed from should be affirmed. Vaughan v. State, 21 Ala. App. 204, 107 So. 797; Al. Henry Vaughan v. State, 214 Ala. 384, 107 So. 799. Supreme Court Rule 45; Code 1923, vol. 4, p. 895; Snyder v. State,20 Ala. App. 570, 104 So. 140; People v. Stennett, 51 Cal.App. 370,197 P. 372.
1 Post, p. 168. *Page 162